Citation Nr: 1235733	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck pain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for back pain.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from December 1983 to May 1984 and active service from March and November 2005, with additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request to reopen the claims for service connection for neck and back pain. 

The Veteran testified before the undersigned Veterans Law Judge in November 2011 at a Travel Board Hearing.  A transcript of that testimony is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  In addition, in 2012 VA treatment records were associated with the electronic Virtual VA file.  These records make no mention of any back disability or back pain.  As such, they are not relevant to the claim being decided and remand for consideration of this evidence with respect to the back pain claim is not necessary.  38 C.F.R. § 19.31(b) (2011).

The issue of entitlement to service connection for neck pain on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  Entitlement to service connection for neck and back pain were last denied in a January 2008 letter; the Veteran did not appeal and that decision is final.  

2.  Evidence received since the January 2008 denial relates to an unestablished fact necessary to substantiate the claim for service connection for neck pain and raises a reasonable possibility of substantiating the claim for service connection neck pain.

3.  Evidence received since the January 2008 denial is not relevant to the issue of service connection for back pain, and/or is cumulative or duplicative of evidence previously considered in the prior denial.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for back pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2009 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, to include the need to submit new and material evidence to reopen the claim as well as the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also advised what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

With respect to the duty to assist, the Board notes the Veteran has not identified the existence of any additional relevant records concerning his back claim.  The evidence of record includes service treatment records, private treatment records, VA treatment records, VA examination reports, and hearing testimony.  The Board notes that a VA examination was not scheduled in response to the claim for service connection for back pain.  However, as the Board will discuss more fully below, because new and material evidence has not been received with respect to the back claim, there is no duty to schedule a VA examination on this issue.  38 C.F.R. § 3.159(c)(4)(iii) (duty to provide medical examinations or obtain opinions only applies to a claim to reopen if new and material evidence is received). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting testifying at a hearing.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claims of entitlement to service connection for neck and back pain were originally denied by way of a February 2007 rating decision.  The Veteran again filed a claim for service connection for those conditions in October 2007.  He was asked to submit evidence in an October 2007 letter, but no additional evidence was provided.  In January 2008, the claim was denied.  In June 2009, the Veteran requested that the issue of service connection for neck and back pain be reopened.  

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating 
a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's initial claims for service connection for neck and back pain were denied in the February 2007 rating decision.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302; 20.1103 (2011).  Following an October 2007 request for service connection, the claim was again denied in a January 2008 letter.  The Veteran did not appeal that denial, and that decision is also final.  Id. 

Neck Pain

The denial of service connection for neck pain in the February 2007 rating decision was based upon the fact that the available evidence did not demonstrate that the Veteran had an in-service or post-service chronic disability.  No additional evidence was received between the date of that decision and the January 2008 denial. 

The evidence received since the prior final denial includes additional statements from the Veteran, the Veteran's testimony from his November 2011 Travel Board hearing, private treatment records, and VA treatment records.  

Of particular importance within the records received by VA since the prior denial are the private treatment records.  These records include MRI findings that demonstrate multilevel degenerative disc disease of the cervical spine.  

As noted above, a basis for the prior denial was the lack of a chronic disability.  The MRI findings provide radiographic evidence of a current and likely chronic disability.  Thus, these records relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the records are both new and material, and the claim for service connection for neck pain is reopened.  

The question of whether the claim for service connection for a neck disability is warranted on the merits requires additional development and is addressed below in the Remand section.

Back Pain

The evidence considered at the time of the February 2007 rating decision included service treatment records and VA examination reports dated in August 2005 and October 2005.  

The service treatment records reveal that the Veteran was seen in August 2005 by a chiropractor complaining of neck and midback pain since a motor vehicle accident on June 28, 2005.  Physical examination revealed full active range of motion with pain on left lateral flexion at T1, T2 and T3 and suboccipital region at C1.  Right lateral flexion and left and right rotation were decreased but free of pain.  Flexion and extension were within normal limits and free of pain.  Diagnosis, in pertinent part, was thoracic segmental dysfunction. 

On the August 2005 VA examination, the Veteran reported neck and back pain that began in June 2005 and has continued since that time.  Physical examination revealed normal neck appearance, no muscle spasm, full muscle strength and full range of motion.  The examiner diagnosed acute cervical myalgia.  In an October 2005 addendum, the examiner noted that concerning the back claim, the Veteran related the back pain to the cervical spine with the same complaints as noted above.  No additional diagnosis was provided. 

The denial of service connection in the February 2007 rating decision was based upon the fact that the available evidence did not demonstrate that the Veteran had an in-service or post-service chronic disability.  No additional evidence was received between the date of that decision and the January 2008 denial. 

The evidence received since the prior final denial includes additional statements from the Veteran, the Veteran's testimony from his November 2011 Travel Board hearing, private treatment records, and VA treatment records.  However, none of the medical evidence received shows complaints of, treatment for, or findings of back pain or back disability.  While VA treatment records are of record dating from 2009 to 2012, these records are negative for any back complaints, findings, or diagnoses.  

The Veteran provided testimony concerning the circumstances of the accident and noted that he had a recent MRI for his neck.  He noted he had limitations in riding long distances, walking long distance, cannot lift much and that his neck hurts and his back hurts.  His wife testified that when he comes home from his job driving a dump truck he often has to go lay down because his head and the back of his neck are bothering him so badly.  He denied any current treatment other than from Maury Regional Hospital that pertained to his neck.

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for back pain.  In this regard, there has been no medical evidence submitted since the prior denials establishing the presence of any back disability.  The private treatment records submitted pertain only to the neck.  While the Veteran has vaguely reported having pain in his back, as a lay person he is not competent to provide a medical opinion on the diagnosis of spine or musculoskeletal disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Here, the only evidence submitted regarding the Veteran's back claim is his statement and testimony mentioning back pain.  However, the contention of experiencing back pain since the accident is duplicative of information of record at the time of the prior denial, wherein the same assertions were made.  Further, the Veteran's assertion of back pain is not competent evidence of the presence of a back disability.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (noting that new and material evidence requirement is not satisfied by the veteran's own unsubstantiated opinion as to medical matters).  

Accordingly, the Board finds that new and material evidence has not been submitted, and the claim for service connection for back pain is not reopened.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for neck pain is reopened, and to this extent only the appeal is granted.

New and material evidence not having been received, the claim for service connection for back pain is not reopened, and the appeal is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudication of the Veteran's claim for service connection for neck pain on the merits.  

As noted above, service treatment records reveal the Veteran was involved in an in-service motor vehicle accident, following which he was seen for neck pain and received chiropractic treatment.  Current medical evidence has been submitted showing a diagnosis of degenerative disc disease of the cervical spine.  Current VA treatment records note neck pain in the problem list.  In light of the above, the Board finds the Veteran should be afforded a VA examination to obtain an opinion as to whether a current cervical spine/neck disorder is related to his accident in service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran provide the names and addresses of all health care providers, both VA and private, who have provided treatment for his neck disorder.  After acquiring this information and obtaining any necessary authorization, the AMC/RO should request any records which are not duplicates of those already contained in the claims file.  Relevant VA treatment records pertaining to a neck disability, dating since May 2012 should be requested from the Tennessee Valley VA healthcare system.

2.  Thereafter, the Veteran should be afforded a VA spine examination in order to determine the current nature of the Veteran's claimed neck disorder and to obtain an opinion as to whether a current neck disability is related to service.  The claims file, to include a complete copy of the remand must be made available to the examiner.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  The examiner should clearly identify any current disability of the neck/cervical spine found and provide a diagnosis for any such disability identified  

Following review of the claims file and electronic VA treatment records, and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current neck/cervical spine disability had its onset in service, or is otherwise medically related to service, to include the in-service notations of a motor vehicle accident.  The examiner should explain his/her reasoning for the opinions provided.

3.  After any additional development deemed necessary has been accomplished, the case should again be reviewed by the AMC/RO.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


